DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter and Reasons for Allowance
	Claims 1-2,6-11,13-14,17 and 21 are allowed.
	In light of the Dec 14, 2020 After Final response, the Amended claims and Applicant Initiated Interview of November 17, 2020, the obviousness rejection(s) of claims 1, 2, 4-14 and 18-19 over Pandit and US Pub ‘8561 have been withdrawn and the case has been allowed.
	At the Nov 17, 2020 interview, Applicant provided data showing the site-specific activity of ophthalmically applied DPP-4 inhibitors in retinal tissues.  At the interview, it was agreed that such evidence, as well as limiting the claims to diabetic retinopathy, would likely lead to a notice of allowance.
	The After Final response and Nov 17 Interview presented unexpected results regarding ophthalmic administration of DPP-4 inhibitors in a db/db mouse model of diabetic retinopathy. 
	The unexpected results noted that topical ophthalmic administration of DPP-4 inhibitors (such as those claimed, sitagliptin and others listed) resulted in:
	1. Increased ocular levels of GLP-1;

	3. Reduced rate of neural apoptosis;
	4. Prevented the increase of glutamate in retinal tissues induced by diabetes by inhibiting GLAST downregulation;
	5. Prevented ERG abnormalities in retinal tissue; and
	6. Reduced microvessel leakage in retinal tissues.
	As argued by Applicant, in contrast to the prior art (Pandit and US Pub ‘856), the finding of items 1-6, listed above, occurred without affecting blood glucose levels in the individual or any other systemic alteration related to the administration of sitagliptin. 
	Accordingly, because the claims are limited to treatment and/or prevention of diabetic retinopathy, where the claimed DPP-IV inhibitors are administered topically to the eye of a subject in need, and the demonstration of unexpected results, the claimed invention is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/
Examiner, Art Unit 1629        

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 Claims 1, 2, 4-14 and 18-19 were  rejected under 35 U.S.C. 103(a) as being unpatentable over Pandit et al., Biomedicine & Aging Pathology, vol. 3, no. 2, April 2013 (2013-04-01), pages 65-73, and US Patent Publication No. 20100317856 Al